DETAILED ACTION
This Office Action is in response to the Amendment filed on April 12th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 21, 23, 32, 35 & 39 have been amended; and claims 21, 35 & 39 are independent. Claims 21-40 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 04/12/2022, with respect to the double patenting rejection of claims 21-40 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 10-11, filed 04/12/2022, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hunold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Heerden et al. (Heerden), U.S. Pub. Number 2016/0012427, in view of Hunold et al. (Hunold), U.S. Patent Number 9,282,094.
Regarding claim 21; Heerden discloses a system (par. 0015; Fig. 1; a system 140.)  fix authorizing a transaction (par. 0030; system 140 is configured to authenticate the identity of user 110.), comprising:
one or more memory devices storing instructions (par. 0018; client devices 104 and 106 may store in memory one or more software applications/instructions.); and
one or more processors (par. 0018; run on client device 104 and are executed by the one or more processors.) configured to execute the instructions to:
receive a request to authorize a transaction associated with an account of a user (par. 0031; Fig. 2; verify an identity of user 110 in response to the received request.);
determine, based on the indicator, whether a threshold proximity exists between a current location of the user and a current location of at least one predetermined known associate (par. 0051; Fig. 2; based on the received positional information, detect that the individual’s device and client device 104 are each disposed within the same business entity.); and
approve the authorization request when the determined proximity is within a second predetermined threshold (par. 0040; the identifying information received from client device indicates to system 140 that user 110 grants business entity 150 (e.g., the financial institution) permission to access to the one or more social network.).
Heerden fails to explicitly disclose determine an indicator of relative risk associated with the transaction, the indicator being based on a history of physical location information of the user or a history of transactions associated with the account.
However, in the same field of endeavor, Hunold discloses transparent adaptive authentication and transaction monitoring comprising determine an indicator of relative risk associated with the transaction, the indicator being based on a history of physical location information of the user or a history of transactions associated with the account (Hunold: col. 5, lines 15-22; security analysis device may be an adaptive authentication process looking at a transaction history, current geographical location, time of day, a device fingerprint, or other adaptive authentication factors for client to determine a risk of fraud in the logon request for access to a resource.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunold into the systems and methods of Heerden comprising determine an indicator of relative risk associated with the transaction, the indicator being based on a history of physical location information of the user or a history of transactions associated with the account to properly identify on-line customers and clients to prevent fraudulent transactions (Hunold: par. 0001).
Regarding claim 22; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses receiving the authorization request comprises receiving an authorization request from an application executed on a computing device associated with the user (Heerden: par. 0031; receiving a request to perform one or more financial services transactions on behalf of user 110.).
Regarding claim 23; Heerden and Hunold disclose the system of claim 21 wherein Heerden further discloses the identified known associate includes an associate predesignated by the user (Heerden: par. 0064; source may be trusted by the financial institution and designated by system 140 as a potential guarantor.).
Regarding claim 24; Heerden and Hunold disclose the system of claim 23, wherein Heerden further discloses the identified known associated is predesignated by the user for transactions meeting a predetermined relative risk criteria (Heerden: par. 0065; designate a public or private source as a guarantor of user 110’s identity if the user 110’s social network activity indicates that public or private source has known user 110.).
Regarding claim 25; Heerden and Hunold disclose the system of claim 23, wherein Heerden further discloses the identified known associate is predesignated by the user for transactions occurring during a predetermined limited duration of time (Heerden: par. 0031; identifying associated from a social network.).
Regarding claim 26; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses identifying a known associate comprises identifying a known associate from a social network of the user (Heerden: par. 0065; designate a public or private source as a guarantor of user 110’s identity if the user 110’s social network activity indicates that public or private source has known user 110.).
Regarding claim 27; Heerden and Hunold disclose the system of claim 26, wherein Heerden further discloses identifying known associate comprises identifying a known associate from among a plurality of associates listed in the social network of the user, based on a geographical relationship between a current physical location of the identified kl1ovvn associate and the current physical location of the user (Heerden: pars. 0026 & 0049; communications network 120 include one or more communication networks or medium of digital data communication such as a wireless LAN; determining the physical location based on a wireless communication between devices.).
Regarding claim 28; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses determining a proximity between the current physical location of the user and a current physical location of the identified known associate comprises determining a current physical location of a computing device associated with the user (Heerden: par. 0065; an analysis of social networking events featuring both user 110 and the public or private source (e.g., posted pictures in which both user 110 and the public or private source are tagged, posts or tweets mentioning both user 110 and the public or private source.).
Regarding claim 29; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses determining a proximity between the current physical location of the user and a current physical location of the identified known associate comprises determining the proximity based on a known fixed location of a computing device used by the user to initiate the transaction (Heerden: par. 0049; determining physical location comprises analyzing of social network activity.).
Regarding claim 30; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses determining the current physical location of the user comprises analyzing activity of the user on a social network (Heerden: par. 0049; on-board positioning system such as a global positioning system (GPS) unit/sensor or common practice at the time of application (e.g. determining physical location comprises analyzing of social network activity.).
Regarding claim 31; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses determining the current physical location of the identified known associate comprises analyzing activity of the identified known associate on a social network (Heerden: par. 0049; on-board positioning system such as a global positioning system (GPS) unit/sensor or common practice at the time of application (e.g. determining physical location comprises analyzing of social network activity.).
Regarding claim 32; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses the instructions further cause the one or more processors to determine the threshold proximity based on a peer-to-peer or direct communication between the user and the at least one predetermined known associate (Heerden: par. 0065; an analysis of social networking events featuring both user 110 and the public or private source (e.g., posted pictures in which both user 110 and the public or private source are tagged, posts or tweets mentioning both user 110 and the public or private source.).
Regarding claim 33; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses the processors are configured to determine the second predetermined threshold based on the current physical location of the user (par. 0049; determining physical location comprises analyzing of social network activity.).
Regarding claim 34; Heerden and Hunold disclose the system of claim 21, wherein Heerden further discloses the processors are configured to determine the second predetermined threshold based on the identified known associate (Heerden: pars. 0026 & 0049; communications network 120 include one or more communication networks or medium of digital data communication such as a wireless LAN; determining the physical location based on a wireless communication between devices.).
Regarding claim 35; Claim 35 is directed to a non-transitory computer-readable medium which has similar scope as claim 21. Therefore, claim 35 is unpatentable for the same reasons.
Regarding claims 35-38; Claims 36-38 are directed to the computing device of claim 35 which has similar scope as claims 22-34. Therefore, claims 36-38 are unpatentable for the same reasons.
Regarding claim 39; Claim 39 is directed to a computer-implemented method which has similar scope as claim 21. Therefore, claim 39 is unpatentable for the same reasons.
Regarding claim 40; Claim 40 is directed to the computer-implemented method of claim 39 which has similar scope as claim 25. Therefore, claim 40 is unpatentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436